[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 103 
This case is here on appeal for the second time. For a decision on the first appeal see Henderson v. Boose, et ux.,142 Fla. 804, 196 So. 671. The decree assigned as error here settled the equities of the case. The facts involved in the case at bar are accurately set out in the former opinion of this Court.
The record here discloses considerable testimony as to the rental value of 105 acres of potato land located near Goulds, in Dade County Florida. The cost of clearing the land was a controverted question and testimony was received on the annual yield of Irish Potatoes per acre in the Gould area. We have carefully read the testimony, examined briefs of counsel and heard able argument at the bar of this Court. The testimony was taken before a Master duly appointed, and the lower court entered a final *Page 104 
decree affirming and approving the conclusions of the Master, with a few modifications.
In the consideration of the probative weight of the testimony, we are not in accord with all the conclusions of the chancellor as expressed in the final decree, but there is no rule of law authorizing this Court to substitute its views or conclusions of the testimony for that of the chancellor. The rule here is that the findings of the chancellor on questions of fact will not be disturbed on appeal unless shown to be clearly erroneous. See Burgoyne v. Chadwick Mather Co.,129 Fla. 850, 176 So. 772.
It has not been made clearly to appear that the findings of the chancellor are erroneous or that he abused his discretion or that there is not testimony in the record to sustain his conclusions.
The decree appealed from is hereby affirmed.
WHITFIELD, TERRELL, CHAPMAN, THOMAS and ADAMS, J. J., concur.
BUFORD, J., concurs specially.
BROWN, C. J., dissents.